Citation Nr: 1308048	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  07-26 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to increases in the ratings assigned for chronic back strain (currently assigned "staged" ratings of 10 percent prior to February 14, 2012, and 20 percent from that date).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1998 to September 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the New Orleans, Louisiana VARO, which granted service connection for low back strain, rated 0 percent, effective from the day following the date of the Veteran's separation from service.  His claims file is now in the jurisdiction of the Los Angeles, California VARO.  An April 2007 rating decision increased the rating to 10 percent, effective throughout.  In his August 2007 substantive appeal (on VA Form 9), the Veteran requested a Travel Board hearing; in a September 2007 statement he withdrew the request.  In December 2010, the Board remanded the matter for further evidentiary development.  An interim (March 2012) rating decision increased the rating to 20 percent, effective February 14, 2012.


FINDING OF FACT

In April 2012, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of the ratings for chronic back strain; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for increased ratings for chronic back strain; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.    Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In August 2007, the Veteran filed a substantive appeal perfecting his appeal in the matter of the rating for chronic back strain.  Following a December 2010 remand by the Board for further evidentiary development on the matter, a March 2012 rating decision increased the rating to 20 percent, effective February 14, 2012.  In April 2012, the Veteran submitted an Appeals Satisfaction Notice, indicating that he was satisfied with that determination and wished to withdraw any further matter he had pending on appeal.  As he has withdrawn  his appeal in this matter, there is no allegation of error of fact or law for appellate consideration regarding the ratings for his back strain.  The Board has no further jurisdiction in this matter; the appeal in the matter must be dismissed.


ORDER

The appeal in the matter of the ratings for chronic back strain is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


